The Court orders that the May 3, 2011, opinion is hereby amended. The opinion contained the following clerical errors:
The defendant’s last name was misspelled. The correct spelling is “Vettraino.”
On page 3, the slip opinion states, “It is undisputed that Comerica provided the remaining $142,000 requested, and that this amount, but only this amount, was paid to Florence, leaving a shortfall of $142,557.27.” The shortfall amount should correctly be $114,557.27.
In all other respects, the May 3, 2011, opinion remains unchanged.